Exhibit 10.1

 

SIXTH AMENDMENT TO Loan AND SECURITY AGREEMENT
AND WAIVER


THIS SIXTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is made and entered into as of February 14, 2014, by and among
INTRICON CORPORATION, a Pennsylvania corporation, INTRICON, INC. (formerly known
as Resistance Technology, Inc.), a Minnesota corporation, INTRICON TIBBETTS
CORPORATION (formerly known as TI Acquisition Corporation), a Maine corporation,
and INTRICON DATRIX CORPORATION (formerly known as Jon Barron, Inc.) (d/b/a
Datrix), a California corporation (each, a “Borrower”; collectively, the
“Borrowers”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking
corporation (the “Bank”).

RECITALS:

A.                  The Borrowers and the Bank are parties to a certain Loan and
Security Agreement dated as of August 13, 2009, as amended by a First Amendment
dated as of March 12, 2010, as further amended by a Second Amendment dated as of
August 12, 2011, as further amended by a Third Amendment dated as of March 1,
2012, as further amended by a Fourth Amendment dated as of August 6, 2012 and as
further amended by a Fifth Amendment dated December 21, 2012 (as so amended, the
“Loan Agreement”). All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

B.                  The Borrowers have requested that the Bank (i) waive the
Existing Defaults (defined below) and (ii) amend certain provisions of the Loan
Agreement, and the Bank has agreed to grant such waiver and so amend the Loan
Agreement, in each case upon the terms and subject to the conditions set forth
in this Amendment.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1.                      Waiver.

(a)                 Description of Existing Defaults. Pursuant to Section 10.2
of the Loan Agreement, the Borrowers are required to maintain a Leverage Ratio
as of December 31, 2013 of not greater than 3.00 to 1.00 for the period of
twelve (12) consecutive calendar months then-ended. The Borrowers have informed
the Bank that their actual Leverage Ratio as of December 31, 2013 for the period
of twelve (12) consecutive calendar months then-ended was 29.21 to 1.00. Such
non-compliance constitutes an Event of Default under Section 11.3 of the Loan
Agreement (the “Leverage Default”). Pursuant to Section 10.3 of the Loan
Agreement, the Borrowers are required to maintain a Fixed Charge Coverage Ratio
as of December 31, 2013 of not less than 1.15 to 1.00 for the period of twelve
(12) consecutive calendar months then-ended. The Borrowers have informed the
Bank that their actual Fixed Charge Coverage Ratio as of December 31, 2013 for
the period of twelve (12) consecutive calendar months then-ended was (0.27) to
1.00. Such non-compliance constitutes an Event of Default under Section 11.3 of
the Loan Agreement (the “FCC Default”; and together with the Leverage Default,
collectively, the “Existing Defaults”).

 

 

 

(b)                 Waiver of Existing Defaults. The Borrowers have requested
that the Bank waive the Existing Defaults, and the Bank hereby grants such
waiver upon the satisfaction by the Borrowers of all conditions precedent set
forth in Section 2 below. Except as expressly provided herein, all provisions of
the Loan Agreement and the other Loan Documents remain in full force and effect.
The foregoing waiver shall not apply to any other or subsequent failure to
comply with the Sections identified above or any other provision of the Loan
Agreement or the other Loan Documents, and shall not give rise to any course of
dealing or course of performance with respect to any future requests.

(c)                 Application of Divestiture Proceeds. Pursuant to Section
2.2(d) of the Loan Agreement, the Borrowers are required to make a Term Loan
Mandatory Prepayment concurrently with the receipt of any Net Cash Proceeds from
any Asset Disposition, in an amount equal to 100% of such Net Cash Proceeds.
Pursuant to a letter from the Bank to the Borrowers dated January 22, 2014, the
Bank consented to an Asset Disposition by the Borrowers (the “Approved
Disposition”). The Borrowers have requested that the Bank waive the requirement
that the Borrowers make a Term Loan Mandatory Prepayment with the Net Cash
Proceeds of the Approved Disposition, and the Bank hereby so consents, provided
that 100% of the Net Cash Proceeds of the Approved Disposition are promptly
applied to the repayment of the outstanding Revolving Loans. It is understood
and agreed that the application of such Net Cash Proceeds will not reduce the
Revolving Loan Commitment.

Section 2.                      Delivery of Documents. At or prior to the
execution of this Amendment, and as a condition precedent to the effectiveness
of this Amendment, the Borrowers shall have satisfied the following conditions
and delivered or caused to be delivered to the Bank the following documents each
dated such date and in form and substance satisfactory to the Bank and duly
executed by all appropriate parties:

(a)                 This Amendment, duly executed by the Borrowers.

(b)                 With respect to each Borrower, a copy of the resolutions of
the Board of Directors of such Borrower authorizing the execution, delivery and
performance of this Amendment certified as true and accurate by an officer of
such Borrower, along with a certificate of such officer which (i) certifies that
there has been no amendment to either the Articles of Incorporation or the
Bylaws of such Borrower since true and accurate copies of the same were last
delivered and certified to the Bank, and that said Articles of Incorporation or
the Bylaws remain in full force and effect as of the date of this Amendment,
(ii) identifies each officer of such Borrower authorized to execute this
Amendment and any other instrument or agreement executed by such Borrower in
connection with this Amendment, and (iii) sets forth specimen signatures of each
officer of such Borrower referred to above and identifies the office or offices
held by such officer.

(c)                 The Bank shall have received (i) an amendment and extension
fee in the amount of $50,000, which fee shall be non-refundable when paid and
wholly earned when received; and (ii) reimbursement for its legal fees and other
expenses as described in Section 9 hereof.

(d)                 Such other documents or instruments as the Bank may
reasonably require.

Section 3.                      Amendments.

(a)                 Applicable Rates and Fees. The definitions of “Applicable
Base Rate Margin,” “Applicable LIBOR Rate Margin,” “Applicable LOC Fee” and
“Applicable Non-Use Fee” set forth in Section 1.1 of the Loan Agreement are
hereby amended and restated in their entireties to read as follows:

- 2 -

 

“Applicable Base Rate Margin,” “Applicable LIBOR Rate Margin,” “Applicable LOC
Fee” and “Applicable Non-Use Fee” means, as of any date, the applicable per
annum rate shown in the applicable column in the table set forth below based on
the then applicable Leverage Ratio:

  Revolving Loans Term Loan   Leverage Ratio Applicable LIBOR Rate Margin
Applicable Base Rate Margin Applicable LIBOR Rate Margin Applicable Base Rate
Margin Applicable LOC Fee Applicable Non-Use Fee ≥ 3.00 to 1.00 3.50% 0.75%
4.00% 1.25% 3.50% 0.25% ≥ 2.00 to 1.00 and < 3.00 to 1.00 3.00% 0.25% 3.50%
0.75% 3.00% 0.25% < 2.00 to 1.00 2.75% 0.00% 3.00% 0.25% 2.75% 0.25%

 

For purposes of determining the Applicable LIBOR Rate Margin, the Applicable
Base Rate Margin, the Applicable LOC Fee, and the Applicable Non-Use Fee, the
Leverage Ratio will be determined as of the end of each calendar quarter
occurring during the term of this Agreement (the end of each calendar quarter
being a “Determination Date”) beginning with the calendar quarter ending June
30, 2014. On the Bank’s receipt of the financial statements required to be
delivered to the Bank pursuant to Section 8.8, the Applicable LIBOR Rate Margin,
the Applicable Base Rate Margin, the Applicable LOC Fee, and the Applicable
Non-Use Fee will be subject to adjustment in accordance with the table set forth
above based on the then Leverage Ratio so long as no Event of Default is
existing as of applicable Determination Date or as of the effective date of
adjustment. The foregoing adjustment, if applicable, to the Applicable LIBOR
Rate Margin, the Applicable Base Rate Margin, the Applicable LOC Fee, and the
Applicable Non-Use Fee will become effective for LIBOR Rate Loans requested, the
unpaid principal balance of Base Rate Loans outstanding, non-use fees accruing,
and fees due with respect to Letters of Credit issued or renewed, on and after
the first day of the first calendar month following delivery to the Bank of the
financial statements required to be delivered to the Bank pursuant to Section
8.8 until the next succeeding effective date of adjustment pursuant to this
Agreement. Each of the financial statements required to be delivered to the Bank
must be delivered to the Bank in compliance with Section 8.8. If the Borrowers,
however, have not timely delivered their financial statements in accordance with
Section 8.8, then, without limiting any of the rights and remedies available to
the Bank by reason of such noncompliance, at the Bank’s option, commencing on
the date upon which such financial statements should have been delivered in
accordance with Section 8.8 and continuing until such financial statements are
actually delivered in accordance with Sections 8.8, it shall be assumed for
purposes of determining the Applicable LIBOR Rate Margin, the Applicable Base
Rate Margin, the Applicable LOC Fee, and the Applicable Non-Use Fee that the
Leverage Ratio was greater than or equal to 3.00 to 1.00 and the pricing
associated with a Leverage Ratio of greater than or equal to 3.00 to 1.00 will
be applicable on the then applicable Determination Date. From the date of the
Sixth Amendment to this Agreement to and including the first Determination Date
beginning with the calendar quarter ending June 30, 2014, (a) the Applicable
LIBOR Rate Margin for Revolving Loans and the Term Loan shall be 4.00%, (b) the
Applicable Base Rate Margin for Revolving Loans and the Term Loan shall be
1.25%, (c) the Applicable LOC Fee shall be 4.00%, and (d) the Applicable Non-Use
Fee shall be 0.25%.

 

- 3 -

 

(b)                 Borrowing Base. The definition of “Borrowing Base Amount”
set forth in Section 1.1 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“Borrowing Base Amount” shall mean:

(a)                 an amount equal to eighty-five percent (85%) of the net
amount (after deduction of such reserves and allowances as the Bank deems proper
and necessary in the exercise of its commercially reasonable judgment) of all
Eligible Accounts of all Borrowers; provided, however, that for all Eligible
Accounts for which Medtronic, Inc., United Healthcare or any subsidiary thereof,
is the Account Debtor, the foregoing reference to 85% shall be deemed to be 90%;
plus

(b)                 the lesser of (i) an amount equal to fifty percent (50%) of
the lower of cost or market value (after deduction of such reserves and
allowances as the Bank deems proper and necessary in the exercise of its
commercially reasonable judgment) of all Eligible Inventory of all Borrowers,
and (ii) Three Million Five Hundred Thousand and 00/100 Dollars ($3,500,000.00).

(c)                 Net Income. The definition of “Net Income” set forth in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:

“Net Income” shall mean, with respect to the Borrowers and their respective
Subsidiaries for any period, the consolidated net income (or loss) of the
Borrowers and their respective Subsidiaries for such period as determined in
accordance with GAAP, excluding any gains or losses from Asset Dispositions, any
extraordinary gains or losses and any gains or losses from discontinued
operations.

(d)                 Revolving Loan Maturity Date. The definition of “Revolving
Loan Maturity Date” set forth in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“Revolving Loan Maturity Date” shall mean February 28, 2018, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

(e)                 Term Loan Maturity Date. The definition of “Term Loan
Maturity Date” set forth in Section 1.1 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

“Term Loan Maturity Date” shall mean February 28, 2018, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Term Note.

 

- 4 -

 

(f)                  Financial Covenants. Section 10 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Section 10.                 FINANCIAL COVENANTS.

10.1                 [Intentionally omitted]

10.2                 Funded Debt to EBITDA. As of each of the measurement dates
set forth in the chart below, the Borrowers and their respective consolidated
Subsidiaries shall maintain a ratio of: (a) consolidated Funded Debt as of such
date, minus the aggregate collected cash balance in Deposit Accounts of the
Borrowers maintained with the Bank as of such date; to (b) consolidated EBITDA
(the “Leverage Ratio”) for the period of twelve (12) consecutive calendar months
then-ended, plus, to the extent deducted in calculating consolidated EBITDA for
the applicable measurement period, (i) up to $230,000 in restructuring charges
incurred during the fiscal year ended December 31, 2013 and (ii) up to $50,000
in restructuring charges incurred during January 2014, of not greater than the
amount set forth opposite such measurement date in the chart below:

Measurement Date Maximum Leverage Ratio April 30, 2014 3.25 to 1.00 June 30,
2014 2.75 to 1.00 September 30, 2014 2.75 to 1.00 December 31, 2014 and the last
day of each calendar quarter ending thereafter 2.50 to 1.00

 

10.3                 Fixed Charge Coverage. As of each of the measurement dates
set forth in the chart below, for the period of twelve (12) consecutive calendar
months then-ended, the Borrowers and their respective consolidated Subsidiaries
shall maintain a ratio (the “Fixed Charge Coverage Ratio”) of: (a) the total of
consolidated EBITDA for such period, minus the sum of all income taxes paid in
cash by the Borrowers on a consolidated basis, minus all Capital Expenditures of
the Borrowers made during such period which are not financed with Funded Debt,
minus that portion of the aggregate cash payments made by the applicable
Borrower(s) in respect of the Subject Agreements and Applicable Agreements
during such period that was not deducted as an expense in arriving at Net Income
for such period, plus, to the extent deducted in calculating consolidated EBITDA
for the applicable measurement period, (i) up to $230,000 in restructuring
charges incurred during the fiscal year ended December 31, 2013 and (ii) up to
$50,000 in restructuring charges incurred during January 2014; to (b) the sum
for such period of (i) Interest Charges paid in cash, plus (ii) regularly
scheduled payments made (and, without duplication, payments required to be made)
in respect of principal of Funded Debt (including the Term Loan, but excluding
the Revolving Loans), plus (iii) all cash dividends and distributions paid or
declared in respect of Capital Securities of the Borrowers, of not less than the
amount set forth opposite such measurement date in the chart below:

- 5 -

 

 

Measurement Date Minimum Fixed Charge
Coverage Ratio April 30, 2014 1.15 to 1.00 June 30, 2014 and the last day of
each calendar quarter ending thereafter 1.25 to 1.00

 

10.4                 Capital Expenditures. The Borrowers shall not incur Capital
Expenditures in an amount greater than $3,500,000 in the aggregate in Borrower’s
fiscal year ending December 31, 2014 or any fiscal year ending thereafter.”

(g)                 Form of Compliance Certificate. Exhibit 8.13 to the Loan
Agreement is hereby replaced with Exhibit 8.13 attached hereto.

Section 4.                      Representations; No Default. Each Borrower
represents and warrants that: (a) the representation and warranties contained in
Section 7 of the Loan Agreement are true and correct in all material respects,
as though made on the date hereof, except to the extent such representation and
warranty, by its express terms, relates solely to a prior date, and except that
the representations and warranties contained in Section 7.26 of the Loan
Agreement shall be true and correct in all material respects, as though made on
the date of the financial statements most recently delivered to the Bank
pursuant to Section 8.8(a) of the Loan Agreement; (b) such Borrower has the
power and legal right and authority to enter into this Amendment and has duly
authorized the execution and delivery of this Amendment and other agreements and
documents executed and delivered by such Borrower in connection herewith; (c)
neither this Amendment nor the agreements contained herein contravene or
constitute an Unmatured Event of Default or Event of Default under the Loan
Agreement or a default under any other agreement, instrument or indenture to
which such Borrower is a party or a signatory, or any provision of such
Borrower’s Articles of Incorporation or Bylaws or, to the best of such
Borrower’s knowledge, any other agreement or requirement of law, or result in
the imposition of any lien or other encumbrance on any of its property under any
agreement binding on or applicable to such Borrower or any of its property
except, if any, in favor of the Bank; (d) no consent, approval or authorization
of or registration or declaration with any party, including but not limited to
any governmental authority, is required in connection with the execution and
delivery by the Borrower of this Amendment or other agreements and documents
executed and delivered by such Borrower in connection herewith or the
performance of obligations of such Borrower herein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to the Bank;
(e) no events have taken place and no circumstances exist at the date hereof
which would give such Borrower grounds to assert a defense, offset or
counterclaim to the obligations of such Borrower under the Loan Agreement or any
of the other Loan Documents; (f) there are no known claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, fixed or contingent, which such Borrower may have or claim to have
against the Bank, which might arise out of or be connected with any act of
commission or omission of the Bank existing or occurring on or prior to the date
of this Amendment, including, without limitation, any claims, liabilities or
obligations arising with respect to the indebtedness evidenced by the Notes (as
defined in the Loan Agreement); and (g) after giving effect to this Amendment,
no Unmatured Event of Default or Event of Default has occurred and is continuing
under the Loan Agreement.

Section 5.                      Affirmation; Further References. The Bank and
each Borrower acknowledge and affirm that the Loan Agreement, as hereby amended,
is hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Agreement (except as amended by this Amendment) and of
each of the other Loan Documents shall remain unmodified and in full force and
effect. All references in any document or instrument to the Loan Agreement are
hereby amended and shall refer to the Loan Agreement as amended by this
Amendment.

- 6 -

 

Section 6.                      Merger and Integration; Superseding Effect. This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into it
all prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.

Section 7.                      Severability. Whenever possible, each provision
of this Amendment and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment or
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited, invalid or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

Section 8.                      Successors. This Amendment shall be binding upon
the Borrowers, the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrowers, the Bank and to the respective successors
and assigns of the Bank.

Section 9.                      Costs and Expenses. Each Borrower agrees to
reimburse the Bank, upon execution of this Amendment, for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses of counsel
for the Bank) incurred in connection with the Loan Agreement, including in
connection with the negotiation, preparation and execution of this Amendment and
all other documents negotiated, prepared and executed in connection with this
Amendment, and in enforcing the obligations of the Borrowers under this
Amendment, and to pay and save the Bank harmless from all liability for, any
stamp or other taxes which may be payable with respect to the execution or
delivery of this Amendment.

Section 10.                  Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

Section 11.                  Counterparts; Digital Copies. This Amendment may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
this Amendment may execute any such agreement by executing a counterpart of such
agreement. A facsimile or digital copy (pdf) of this signed Amendment shall be
deemed to be an original thereof.

Section 12.                  Release of Rights and Claims. Each Borrower, for
itself and its successors and assigns, hereby releases, acquits, and forever
discharges Bank and its successors and assigns for any and all manner of
actions, suits, claims, charges, judgments, levies and executions occurring or
arising from the transactions entered into with Bank prior to entering into this
Amendment whether known or unknown, liquidated or unliquidated, fixed or
contingent, direct or indirect which such Borrower may have against Bank.

- 7 -

 

Section 13.                  Governing Law. This Amendment shall be governed by
the internal laws of the State of Minnesota, without giving effect to conflict
of law principles thereof.

Section 14.                  No Waiver. Except as expressly set forth in Section
1 hereof, nothing contained in this Amendment (or in any other agreement or
understanding between the parties) shall constitute a waiver of, or shall
otherwise diminish or impair, the Bank’s rights or remedies under the Loan
Agreement or any of the other Loan Documents, or under applicable law.

[Remainder of page intentionally blank;

signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 8 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

  BORROWERS:  

INTRICON CORPORATION,

a Pennsylvania corporation

                              By /s/ Scott Longval           Scott Longval,
Chief Financial Officer  

 

 

     

INTRICON, INC. (formerly known as Resistance

Technology, Inc.), a Minnesota corporation

                              By /s/ Scott Longval           Scott Longval,
Chief Financial Officer  

 

 

     

INTRICON TIBBETTS CORPORATION

(formerly known as TI Acquisition Corporation),

a Maine corporation

                              By /s/ Scott Longval           Scott Longval,
Chief Financial Officer  

 

 

     

INTRICON DATRIX CORPORATION

(formerly known as Jon Barron, Inc.) (d/b/a Datrix),

a California corporation

                              By /s/ Scott Longval           Scott Longval,
Chief Financial Officer  

 

 

  BANK:  

THE PRIVATEBANK AND TRUST COMPANY,

an Illinois banking corporation

                              By /s/ Seth Hove           Seth Hove, Managing
Director  

 

 

 

 

[Signature page to Sixth Amendment to Loan and Security Agreement and Wavier]

 



 